Title: From Thomas Jefferson to Henry Dearborn, 16 August 1802
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Dear Sir
            Monticello Aug. 16. 1802.
          
          The inclosed letter from Govr. Tatnall and petition from the inhabitants over the Cherokee boundary, on a subject which Colo. Wafford had before presented to us, renders it necessary to advert again to it. I think we have had some information from our Commissioners of the unsuccessful endeavors they used, according to our instructions, to obtain indulgence for these settlers, but I do not recollect it distinctly enough to act on. it would seem that the settlers have had private negociations with the Cherokees, and thence concieve an expectation that they would consent to a correction of the boundary so as to include these settlements. it remains for us to consider what proceedings can be instituted to obtain this at an expence not too disproportioned to the object. for I can hardly presume it would justify that of proposing a formal collection of the nation & a special treaty with that for this object. Accept assurances of my affectionate esteem & respect.
          
            Th: Jefferson
          
        